Citation Nr: 0304129	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1  Entitlement to a rating in excess of 10 percent for 
eczema, based on an initial award.  

2.  Entitlement to compensable ratings for status post 
evulsion of the right great toe and for status post evulsion 
of the left great toe, each based on an initial award.  



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977, 
and from July 1977 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted the veteran entitlement to 
service connection for eczema and for evulsions of the right 
and left great toes, assigning each of the disabilities a 
noncompensable rating.  The veteran expressed his 
dissatisfaction with the noncompensable ratings.  By RO 
decision in July 1998, the noncompensable rating for eczema 
was increased to 10 percent, effective from the time of the 
veteran's separation from service, and the noncompensable 
ratings for evulsions of the right and left great toes were 
confirmed.  The veteran pursued his appeal.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Eczema is manifested by subjective complaints of itching 
in the areas of the upper thorax, left shoulder, and groin, 
with objective findings no pathological skin alterations in 
the areas of the upper thorax and left shoulder, some spotty 
hypo pigmentation, without flaking on the upper back and 
upper front thorax, and a discrete reddening in the groin 
areas, without flaking, erosion or scratch marks.  

3.  Status post evulsions of both the right and left great 
toes essentially were asymptomatic, with no exfoliation, 
exudation or itching.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for eczema, since the effective date of the grant of 
service connection, under either the criteria in effect prior 
to or on August 30, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.118 Diagnostic Code 7806 (2001 & 2002).  

2.  The criteria for a compensable rating for status post 
evulsion of either the right or the left great toe, since the 
effective date of the grant of service connection for each of 
those disabilities, under either the criteria in effect prior 
to or on August 30, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.118 Diagnostic Code 7819 (2001 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in October 1996, August 1998, and January 2002, describing 
what VA would do to assist the veteran, the evidence the 
veteran needed to provide, and the evidence the VA had, and a 
December 1996 Statement of the Case and an October 1998 and a 
September 2002 Supplement Statements of the Case, provided to 
the veteran, provided notice to him of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of the initial evaluations 
under the original and revised rating criteria in conjunction 
with the submission of additional evidence at various times 
while the appeal was pending.  Thus, a remand for this 
purpose is unnecessary.  

The veteran's disabilities currently under consideration are 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 and 
Diagnostic code 7819, of VA's Schedule for Rating 
Disabilities.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin, including those two 
diagnostic codes.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
In light of the reasons set forth below, the neither 
regulatory criteria pertaining to skin disorders effective 
prior to or on August 30, 2002, are more favorable to the 
veteran.  

Eczema

The veteran's service medical records show normal skin at 
service entry with subsequent treatment for itching, 
diagnosed as intertrigo, and findings of intertrigo in his 
groin and back areas during his separation examination.  

Post-service, the veteran underwent a VA fee basis 
examination in March 1997, which revealed follicularly brown 
papulae on both arms.  The skin of the back, where he 
complained of itching, was completely unremarkable, except 
for a few brownish-black pigmented moles.  The scrotum was 
reddened and the skin there seemed atrophied.  

In May 2001, the veteran underwent a Persian Gulf War 
protocol examination, which showed that his groin area and 
back were completely clear, non-discolored, warm and well 
circulated.  The examiner diagnosed a history of intertrigo, 
resolved.  

The report of the veteran's April 2002 VA fee basis 
dermatology examination notes the veteran complaining of 
itching in the areas of the upper thorax and left shoulder.  
He related that he used a special cream to minimize the 
itching.  Examination revealed no pathological skin 
alterations (no reddening, infiltration, flaking, or scratch 
marks).  There was seen an indicated, spotty hypo 
pigmentation, without flaking on the upper back and upper 
front thorax, which was also seen outside of the described 
itching area.  The groin areas were a discrete reddening, 
without flaking or erosion in the skin folds, with any 
scratch marks on the skin.  

Analysis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, by the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  In VA's rating schedule, the veteran's 
intertrigo is rated analogous to eczema, under Diagnostic 
Code 7806.  

The criteria in effect prior to August 30, 2002, provides 
under Diagnostic Code 7806 that a 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent rating requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  See 38 C.F.R. § 4.118 
(2001).  

Effective August 30, 2002, Diagnostic Code 7806 provides that 
a 10 percent rating is warranted for eczema involving at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas be affected; or intermittent systematic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of less than six 
weeks during the past twelve-month period.  A 30 percent 
rating requires that 20 to 40 percent of the entire body, or 
20 to 40 percent of exposed areas be affected; or systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  A 60 percent rating requires that more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas be affected; or constant, or near constant, 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs are required during the past twelve-
month period.  See 38 C.F.R. § 4.118 (2002).  

In the veteran's case, the evaluation for eczema is 
appropriately rated as 10 percent disabling, under either the 
criteria prior to or effective August 20, 2002, and fully 
comports with the applicable schedular criteria.  The medical 
evidence does not show constant exudation or itching, 
extensive lesions, or marked disfigurement or even more 
severity under the prior criteria, which would warrant a 30 
percent or higher rating.  Likewise, the medical evidence 
does not show that the veteran's eczema affects 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas be affected; or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period, or any 
greater severity, that would warrant a 30 percent, or higher, 
rating under the criteria effective August 30, 2002.  Hence, 
the medical findings do not provide the basis for granting 
the next higher evaluation of 30 percent applying either the 
criteria prior to or effective August 30, 2002.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's eczema at any stage under consideration.  It should 
be remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  In 
this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for his eczema or that the disability has 
caused marked interference with employment as to render 
impractical the application of the regular schedular 
standards during any stage under consideration.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered other potentially applicable 
diagnostic codes, but finds that no higher evaluation can be 
assigned.  The veteran does not have scars or disfigurement,.  
Hence, application of Diagnostic Code 7800, 7801, 7802, 7803, 
7804, or 7805, either under the prior criteria or criteria 
effective August 30, 2002, is inappropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).  

Evulsions

The veteran's service medical records show treatment for an 
infected left great toe, bilateral ingrown great toenails, 
and bilateral great toenail evulsion.  

Post-service, the veteran underwent a VA fee basis 
examination in March 1997, but no findings were made 
pertaining to bilateral status post evulsions of the great 
toe.  The report of the veteran's Persian Gulf War protocol 
examination, undertaken in May 2001, does not indicate that 
the veteran had any great toe complaints, nor were any 
findings made pertaining to either of his great toes.  

The report of the veteran's April 2002 VA fee basis 
dermatology examination notes that the veteran did not 
mention any complaints pertaining to his great toes, until 
directly questioned whether they caused him any problems.  In 
response, he related that the nails had previously been 
ingrown, but were operated on while he was in service.  Since 
then, he claimed that no longer had any complaints.  On 
examination, both great toenails, as well as the medial and 
lateral nail folds.  Proximally, they were irritation free, 
with hardly any visible scars of the previous operation.  
There was no reddening, no moisture, no itching, no erosion, 
no crusting, no mobility or function limitations.  The 
examiner noted that the veteran has been symptom free for 
years and upon examination there were no pathological or 
noticeable findings, in particular no exfoliation, exudation 
or itching, and the scars on the toes were neither 
functionally nor cosmetically disturbing.  

Analysis

The veteran's great toes evulsions are rated analogous to 
benign skin growths or neoplasms, under Diagnostic Code 7819, 
under both the previous and current rating schemes.  See 
38 C.F.R. § 4.20.  Under the criteria in effect prior to 
August 30, 2002, this code provides that the disability be 
rated as for eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  Under the criteria effective August 30, 2002, 
the disability under Diagnostic Code 7819 is rated as 
disfigurement of the head, face, or neck or scars involving 
limitation of function of an affected part.  See 38 C.F.R. 
§ 4.118 Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2002).  

Given the medical evidence of record, the Board finds that 
both of the veteran's great toe evulsions are each 
appropriately rated as noncompensably disabling, under either 
the criteria prior to or effective August 20, 2002, and fully 
comports with the applicable schedular criteria.  The medical 
records do not reflect any complaints pertaining to either of 
his great toes and findings consistently revealed no 
inflammation, recurrence of ingrown big toenails, no 
pathological or noticeable findings, in particular, no 
exfoliation, exudation or itching, and the scars were barely 
discernable causing neither functional or cosmetic 
disturbing.  In the absence of medical evidence showing 
greater severity, such as findings similar to moderate or 
severe disfiguring scars, scars exceeding 38.7 cm, poorly 
nourished scars with repeated ulceration, or scars that are 
tender and painful on objective demonstration, the criteria 
for a compensable rating are not warranted under the criteria 
in effect prior to or effective August 30, 2002.  In 
addition, there is no basis for assignment of a higher rating 
for either of the veteran's status post right and left great 
toe evulsions under any other potentially applicable 
diagnostic code.  See 38 C.F.R. § 4.118 (2001 & 2002); see 
also Butts, 5 Vet. App. at 539.  

The Board further notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
status post evulsions of the right and left great toes at any 
stage under consideration.  The degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  In 
this regard, the Board notes that the veteran's great toes 
have been asymptomatic for many years and, during 
examinations, he has not expressed any complaints pertaining 
to those toes.  The medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for 
either the right or left great toe, or that either toe has 
caused marked interference with employment as to render 
impractical the application of the regular schedular 
standards during any stage under consideration.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

As the assignment of a 10 percent rating since the grant of 
service connection for eczema was proper, a higher rating is 
denied.  

As the assignment of noncompensable ratings since the grant 
of service connection for both status post right great toe 
evulsion and for left great toe evulsion were proper, a 
compensable rating for status post evulsion of either the 
right or left great toe is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

